DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,855,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,855,948 contains every element of claims 2-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 2-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

2, 
Instant Application
U.S. Patent 10,855,948’s claims 1 and 13
A system comprising:
A system comprising:
an outward facing video camera;
an outward facing video camera;
a digital video recorder;
a digital video recorder;
a geolocation device;
a geolocation device;
an interface configured to:
an interface configured to:
receive video data from the outward facing vehicle camera; and
receive video data from the outward facing vehicle camera;

provide a map to a user interface display, wherein the map includes at least one
region, the at least one region including a set of rules; and
receive location data from the geolocation device; and
receive location data from the geolocation device; and
a processor configured to:
a processor configured to:
determine a digital video recorder storing state, 
determine a digital video recorder storing state, comprising to:
wherein the digital video recorder storing state is determined based at least in part on a time and/or a date;
wherein the digital video recorder storing state is determined based at least in part on a time and/or a date (claim 13);

determine a region based on the location data; and

perform one or more of the following:

determine the digital video recorder storing state based on the more strict rule of either a small nested region or a larger region;

determine the digital video recorder storing state based on the less strict rule of either the small nested region or the larger region;

determine the digital video recorder storing state based on a rule of the larger region superseding a rule of the small nested region; and/or

determine the digital video recorder storing state based on the rule of the small nested region superseding the rule of the larger region;
in response to the digital video recorder storing state being a prohibited state, disable transfer of video data to the digital video recorder; and
in response to the digital video recorder storing state being a prohibited state,
disable transfer of video data to the digital video recorder; and
in response to the digital video recorder storing state being not the prohibited state, enable transfer of the video data from the outward facing video camera to the digital video recorder for storage.
in response to the digital video recorder storing state being not the prohibited state, enable transfer of the video data from the outward facing video camera to the digital video recorder for storage.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamini et al. (U.S. Patent Application Publication 2018/0357898) in view of Lambert et al. (U.S. Patent 8,930,072).
Regarding claim 2, Kamini et al. discloses a system comprising: an outward facing video camera (Fig. 2 – front-facing camera 120); a digital video recorder (Fig. 2 – memory 104); a geolocation device (Fig. 2 – global positioning system (GPS) module 138); an interface (Fig. 2 – communication bus 106 – record and/or store images that have been captured in memory 104; paragraph [0047] – the processor 102 and/or memory 104 may be connected to a communication bus 106, which allows for the communication of data between the processor and other components of the device 14, such as cameras 120, 122, camera flash 124, LED indicator 126, visual display 130, microphone 132, speaker 134, pushbutton 136, GNSS module 138, accelerometer 140, and various other components; paragraph [0053] – in one embodiment, the camera may capture and store video whenever the application is running) configured to: receive video data from the outward facing vehicle camera (paragraph [0051] – cameras 120 and 122 may be digital cameras that are incorporated into device 14 and that enable device 14 to digitally capture images and videos); and receive location data from the geolocation device (paragraph [0050] – Global Navigation Satellite System (GNSS) or global position system (GPS) module 138 receives radio signals from a constellation of UPS satellites (not shown)); and a processor configured to: determine a digital video recorder storing state, wherein the digital video recorder storing state is determined based at least in part on a time and/or a date (paragraph [0053] – the device 14 may then delete video that is older than a predetermined amount of time (e.g., 5 minutes) unless an operator specifically provides an indication that the video should be saved).  However, Kamini et al. fails to disclose determine a digital video recorder storing state, in response to the digital video recorder storing state being a prohibited state, disable transfer of video data to the digital video recorder; and in response to the digital video recorder storing state being not the prohibited state, enable transfer of the video data from the outward facing video camera to the digital video recorder for storage.
Referring to the Lambert et al. reference, Lambert et al. discloses a processor (Fig. 2 – processor 202) configured to: determine a digital video recorder storing state (col. 7, lines 33-40 – a change in state associated with a driver ID associated with the driver of the vehicle, the state changes to a good driver state (e.g., a driver with a good driving record), the state changes to legal prohibition (e.g., a state of being subject to legal/contract prohibition) a change in an output of a driver weight sensor, a change detected using an inward facing video camera (e.g., a new facial image is detected), or any other appropriate change of state), in response to the digital video recorder storing state being a prohibited state, disable transfer of video data to the digital video recorder (col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked - in various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), ; and in response to the digital video recorder storing state being not the prohibited state, enable transfer of the video data from the outward facing video camera to the digital video recorder for storage (col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked - in various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a system for managing a camera comprising an input interface configured to detect a change in state as disclosed by Lambert et al. in the system disclosed by Kamini et al. in order to provide a method of detecting a change in state and efficiently using a processor to block transfer of data from a camera.
Regarding claim 3, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that the system further comprises an inward facing video camera (Kamini et al.: Fig. 2 – rear-facing camera 122).
Regarding claim 4, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2 and 3 including that wherein: the interface is additionally configured to receive data from the inward facing video camera (Kamini et al.: paragraph [0051] – cameras 120 and 122 may be digital cameras that are incorporated into device 14 and that enable device 14 to digitally capture images and videos); and the processor is additionally configured to: determine a digital video recorder inward storing state (Lambert et al.: col. 7, lines 33-40 - a change in state associated with a driver ID associated with the driver of the vehicle, the state changes to a good driver state (e.g., a driver with a good driving record), the state changes to legal prohibition (e.g., a state of being subject to legal/contract prohibition) a change in an output of a driver weight sensor, a change detected using an inward facing video camera (e.g., a new facial image is detected), or any other appropriate change of state); in response to the digital video recorder inward storing state being a prohibited state, disable transfer of inward facing video camera data to the digital video recorder (Lambert et al.: col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked. In various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently); and in response to the inward digital video recorder storing state being not the prohibited state, enable transfer of the inward facing video camera data from the inward facing video camera to the digital video recorder for storage (Lambert et al.: col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked. In various .
Regarding claim 5, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the geolocation device comprises a global positioning system (Kamini et al.: paragraph [0050] – Global Navigation Satellite System (GNSS) or global position system (GPS) module 138 receives radio signals from a constellation of UPS satellites (not shown)).
Regarding claim 6, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the interface is further configured to provide a map to a user interface display (Kamini et al.: paragraph [0042] - navigation information can be presented on the display 58 (or other display within the vehicle) or can be presented verbally such as is done when supplying turn-by-turn navigation - the navigation services can be provided using a dedicated in-vehicle navigation module (which can be part of GNSS module 22), or some or all navigation services can be done via a telematics unit installed in the vehicle, wherein the position information is sent to a remote location for purposes of providing the vehicle with navigation mans, map annotations (points of interest, restaurants, etc. route calculations, and the like).
7, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2 and 6 including that wherein the interface is further configured to provide an indication on the map of the location data (Kamini et al.: paragraph [0068] – Fig. 6 shows a map view of the area in which the user is standing (shown as user location 150)).
Regarding claim 8, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2 and 6 including that wherein the interface is further configured to provide an indication on the map of a location region associated with the location data (Kamini et al.: paragraph [0068] – vehicle 12e is within the field of view, but is more than a predetermined distance 170 away from the user’s location 150).
Regarding claim 9, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2 and 6 including that wherein the interface is further configured to provide an indication on the map of the digital video recorder storing state (Lambert et al.: col. 2, lines 8-13 - a system for managing a camera comprises an input interface configured to detect a change in state, a processor configured to block transfer of data from an inward facing video camera, and an output interface configured to indicate that transfer of data is blocked).
Regarding claim 10, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2 and 6 including that wherein the interface is additionally configured to receive a user indication indicating a region on the map (Kamini et al.: paragraph [0068] – even though vehicle 12d is within the predetermined distance of location 150).
Regarding claim 11, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2, 6, and 10 including that wherein the region is a polygon, the region follows geographic boundaries, the region follows political boundaries, or the region comprises a military location (Kamini et al.: Fig. 6 depicts a dotted-circle predetermined region).
Regarding claim 12, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the digital video recorder storing state is determined based at least in part on the location data (Kamini et al.: paragraph [0068] – Fig. 6 shows a map view of the area in which the user is standing (shown as user location 150)).
Regarding claim 13, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the digital video recorder storing state is determined based at least in part on a geofenced region (Kamini et al.: Fig. 6 depicts a dotted-circle predetermined region; the geographical area on the map which shows the dotted-circle predetermined region is considered as the geofenced region).
Regarding claim 14, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the digital video recorder storing state is determined based at least in part on a logic flow (Lambert et al.: Figs. 4 and 6 - a digital video recorder illustrates a flow chart of a storing state).
Regarding claim 15, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the digital video recorder storing state is determined based at least in part on a time and/or a date (Kamini et al.: paragraph [0053] – the device 14 may then delete video that is older than a predetermined amount of time (e.g., 5 minutes) unless an operator specifically provides an indication that the video should be saved).
Regarding claim 16, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the system comprises an indicator for indicating that the transfer of video data to the digital video recorder is disabled (Lambert et al.: col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked. In various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently). 
Regarding claim 17, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claim 2 including that wherein the processor is additionally configured to: determine an event detection state (Lambert et al.: col. 7, lines 33-40 – a change in state associated ; in response to the event detection state being a prohibited state, disable event detection from the video data (Lambert et al.: col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked. In various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently); and in response to the event detection state being not the prohibited state, enable event detection from the video data (Lambert et al.: col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked. In various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently).
Regarding claim 18, Kamini et al. in view of Lambert et al. discloses all of the limitations as previously discussed with respect to claims 2 and 17 including that wherein the event detection state is based at least in part on one or more of the following: the location data, a time, a date, a geofenced region, and/or a logic flow (Kamini et al.: paragraph [0053] – the device 14 may then delete video that is older than a predetermined amount of time (e.g., 5 minutes) unless an operator specifically provides an indication that the video should be saved).
Regarding claim 19, Kamini et al. discloses a method comprising: receiving video data from an outward facing vehicle camera (Fig. 2 – front-facing camera 120; paragraph [0051] – cameras 120 and 122 may be digital cameras that are incorporated into device 14 and that enable device 14 to digitally capture images and videos); receiving location data from a geolocation device (Fig. 2 – global positioning system (GPS) module 138; paragraph [0050] – Global Navigation Satellite System (GNSS) or global position system (GPS) module 138 receives radio signals from a constellation of UPS satellites (not shown)); determining, using a processor, a digital video recorder storing state, wherein the digital video recorder storing state is determined based at least in part on a time and/or a date (paragraph [0053] – the device 14 may then delete video that is older than a predetermined amount of time (e.g., 5 minutes) unless an operator specifically provides an indication that the video should be saved).  However, Kamini et al. fails to disclose determining, using a processor, a digital video recorder storing state, in response to the digital video recorder storing state being a prohibited state, disabling transfer of video data to the digital video recorder; and in response to the digital video recorder storing state being not the prohibited state, enabling transfer of the video data from the outward facing video camera to the digital video recorder for storage.
Referring to the Lambert et al. reference, Lambert et al. discloses a processor (Fig. 2 – processor 202) configured to: determining, using a processor, a digital video recorder storing state (col. 7, lines 33-40 – a change in state associated with a driver ID associated with the driver of the vehicle, the state changes to a good driver state (e.g., a driver with a good driving record), the state changes to legal prohibition (e.g., a state of being subject to legal/contract prohibition) a change in an output of a driver weight sensor, a change detected using an inward facing video camera (e.g., a new facial image is detected), or any other appropriate change of state), in response to the digital video recorder storing state being a prohibited state, disabling transfer of video data to the digital video recorder (col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked - in various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently); and in response to the digital video recorder storing state being not the prohibited state, enabling transfer of the video data from the outward facing video camera to the digital video recorder for storage (col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked - in various embodiments, the blocking of the image from the inward-.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a system for managing a camera comprising an input interface configured to detect a change in state as disclosed by Lambert et al. in the method disclosed by Kamini et al. in order to provide a method of detecting a change in state and efficiently using a processor to block transfer of data from a camera.
Regarding claim 20, Kamini et al. discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving video data from an outward facing vehicle camera (Fig. 2 – front-facing camera 120; paragraph [0051] – cameras 120 and 122 may be digital cameras that are incorporated into device 14 and that enable device 14 to digitally capture images and videos); receiving location data from a geolocation device (Fig. 2 – global positioning system (GPS) module 138; paragraph [0050] – Global Navigation Satellite System (GNSS) or global position system (GPS) module 138 receives radio signals from a constellation of UPS satellites (not shown)); determining a digital video recorder storing state, wherein the digital video recorder storing state is determined based at least in part on a time and/or a date (paragraph [0053] – the device 14 may then .  However, Kamini et al. fails to disclose determining a digital video recorder storing state, in response to the digital video recorder storing state being a prohibited state, disabling transfer of video data to the digital video recorder; and in response to the digital video recorder storing state being not the prohibited state, enabling transfer of the video data from the outward facing video camera to the digital video.
Referring to the Lambert et al. reference, Lambert et al. discloses a processor (Fig. 2 – processor 202) configured to: determining a digital video recorder storing state (col. 7, lines 33-40 – a change in state associated with a driver ID associated with the driver of the vehicle, the state changes to a good driver state (e.g., a driver with a good driving record), the state changes to legal prohibition (e.g., a state of being subject to legal/contract prohibition) a change in an output of a driver weight sensor, a change detected using an inward facing video camera (e.g., a new facial image is detected), or any other appropriate change of state), in response to the digital video recorder storing state being a prohibited state, disabling transfer of video data to the digital video recorder (col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked - in various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the ; and in response to the digital video recorder storing state being not the prohibited state, enabling transfer of the video data from the outward facing video camera to the digital video (col. 7, lines 58-65 - in 602, transfer of a driver image from an inward-facing video camera is blocked - in various embodiments, the blocking of the image from the inward-facing camera comprises one or more of the following: physically blocking the light from entering the camera (e.g., using a shutter), electronically disabling the camera, not storing the image, not transferring the image, deleting a stored image permanently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a system for managing a camera comprising an input interface configured to detect a change in state as disclosed by Lambert et al. in the method disclosed by Kamini et al. in order to provide a method of detecting a change in state and efficiently using a processor to block transfer of data from a camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 11, 2021